United States Court of Appeals
                    For the First Circuit


No. 10-2053

                 PEOPLES FEDERAL SAVINGS BANK,

                     Plaintiff, Appellant,

                              v.


                     PEOPLE'S UNITED BANK,

                     Defendant, Appellee.



                         ERRATA SHEET


     The opinion of this Court issued on February 10, 2012, is
amended as follows:


     On p. 27, lines 4-5:     "... weighed in favor of People's
United" should read "weighed in favor of Peoples Federal"